NO. 12-14-00329-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN RE: TARRANT REGIONAL                                   §
WATER DISTRICT, A WATER
CONTROL AND IMPROVEMENT                                   §    ORIGINAL PROCEEDING
DISTRICT,
RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         On February 11, 2015, this Court granted mandamus relief and ordered the trial court to
vacate its October 17, 2014 order refusing to appoint special commissioners in the underlying
condemnation suit. See In re Tarrant Reg’l Water Dist., No. 12-14-00329-CV, 2015 WL
545783, at *3 (Tex. App.–Tyler Feb. 11, 2015, orig. proceeding). The trial court complied with
this Court’s opinion and order, and the original proceeding was dismissed as moot. See In re
Tarrant Reg’l Water Dist., No. 12-14-00329-CV, 2015 WL 852349, at *1 (Tex. App.–Tyler
Feb. 27, 2015, orig. proceeding) (mem. op.) (per curiam).
         By opinion dated May 27, 2016, the Supreme Court of Texas conditionally granted
mandamus relief from this Court’s decision. See In re Lazy W Dist. No. 1, No. 15-0117, 2016
WL 3157559, at *4 (Tex. May 27, 2016) (orig. proceeding). Accordingly, we vacate our
February 27, 2015 judgment of dismissal and our February 11, 2015 opinion and corresponding
order conditionally granting mandamus relief. We deny the petition for writ of mandamus filed
by Tarrant Regional Water District on November 10, 2014.
Opinion delivered June 30, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JUNE 30, 2016


                                        NO. 12-14-00329-CV


                    TARRANT REGIONAL WATER DISTRICT,
                A WATER CONTROL AND IMPROVEMENT DISTRICT,
                                   Relator
                                     V.
                           HON. JOE D. CLAYTON,
                                 Respondent


                                       ORIGINAL PROCEEDING
               ON THIS DAY came to be heard the petition for writ of mandamus filed by
TARRANT        REGIONAL          WATER          DISTRICT,          A    WATER   CONTROL      AND
IMPROVEMENT DISTRICT, who is the relator in Cause No. 2014C-0144, pending on the
docket of the 3rd Judicial District Court of Henderson County, Texas. Said petition for writ of
mandamus having been filed herein on November 10, 2014, and the same having been duly
considered, because it is the opinion of this Court that a writ of mandamus should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby DENIED.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.